 



Exhibit 10.2
CHANGE IN CONTROL AGREEMENT
     THIS CHANGE IN CONTROL AGREEMENT (this “Agreement”), is between Developers
Diversified Realty Corporation, an Ohio corporation (the “Employer”), and David
Oakes (“Executive”) made this 19th day of April, 2007.
RECITALS
     WHEREAS, Employer wishes to induce Executive to accept employment with
Employer as its Executive Vice President and Chief Investment Officer and,
accordingly, to provide certain employment security to Executive in the event of
a “Change in Control” (as hereinafter defined);
     WHEREAS, Employer believes that it is in the best interest of its
shareholders for Executive to be employed in his position on an objective and
impartial basis and without distraction or conflict of interest as a result of a
possible or actual Change in Control; and
     WHEREAS, in consideration of this Agreement, Executive is willing to accept
employment with Employer as Employer’s Executive Vice President and Chief
Investment Officer;
     NOW THEREFORE, IN CONSIDERATION OF EXECUTIVE ACCEPTING EMPLOYMENT WITH
EMPLOYER AS THE EXECUTIVE VICE PRESIDENT AND CHIEF INVESTMENT OFFICER OF
EMPLOYER AND OF THE MUTUAL PROMISES HEREIN CONTAINED, EXECUTIVE AND EMPLOYER,
INTENDING TO BE LEGALLY BOUND, HEREBY AGREE AS FOLLOWS:
ARTICLE I
DEFINITIONS

1.   A “Change in Control” for the purpose of this Agreement means the
occurrence of any of the following:

  (a)   the Board of Directors or shareholders of the Employer approve a
consolidation or merger in which the Employer is not the surviving corporation,
the sale of substantially all of the assets of the Employer, or the liquidation
or dissolution of the Employer;     (b)   any person or other entity (other than
the Employer or a Subsidiary or any Employer employee benefit plan (including
any trustee of any such plan acting in its capacity as trustee)) purchases any
Shares (or securities convertible into Shares) pursuant to a tender or exchange
offer without the prior consent of the Board of Directors, or becomes the
beneficial owner of securities of the Employer representing 20% or more of the
voting power of the Employer’s outstanding securities;     (c)   during any
two-year period, individuals who at the beginning of such period constitute the
entire Board of Directors cease to constitute a majority of the Board of
Directors, unless the election or the nomination for election of each new
director is approved by at

 



--------------------------------------------------------------------------------



 



      least two-thirds of the directors then still in office who were directors
at the beginning of that period; or     (d)   A record date is established for
determining shareholders of Employer entitled to vote upon (i) a merger or
consolidation of Employer with another real estate investment trust,
partnership, corporation or other entity in which Employer is not the surviving
or continuing entity or in which all or a substantial part of the outstanding
shares are to be converted into or exchanged for cash, securities or other
property, (ii) a sale or other disposition of all or substantially all of the
assets of Employer or (iii) the dissolution of Employer.

2.   “Code” means the Internal Revenue Code of 1986, as amended.   3.   “Shares”
means the Common Shares, without par value, of the Employer.   4.   “Subsidiary”
means any corporation (other than the Employer) in an unbroken chain of
corporations beginning with the Employer if each of the corporations (other than
the last corporation in the unbroken chain) owns stock possessing 50% or more of
the total combined voting power of all classes of stock in one of the other
corporations in that chain.   5.   A “Triggering Event” for the purpose of this
Agreement will be deemed to have occurred if:

  (a)   Within two years from the date on which the Change in Control occurred,
Employer terminates the employment of Executive, other than in the case of a
Termination For Cause, as herein defined;     (b)   Within two years from the
date on which the Change in Control occurred, Employer reduces Executive’s
title, responsibilities, power or authority in comparison with the Executive’s
title, responsibilities, power or authority at the time of the Change in
Control;     (c)   Within two years from the date on which the Change in Control
occurred, Employer assigns Executive duties which are inconsistent with the
duties assigned to Executive on the date on which the Change in Control occurred
and which duties Employer persists in assigning to Executive despite the prior
written objection of Executive;     (d)   Within two years from the date on
which the Change in Control occurred, Employer (i) reduces Executive’s base
compensation, his incentive opportunity bonus percentages of salary, his group
health, life, disability or other insurance programs (including any such
benefits provided to Executive’s family), his pension, retirement or
profit-sharing benefits or any benefits provided by any of Employer’s
equity-based award plans, or any substitute therefor, (ii) establishes criteria
and factors to be achieved for the payment of bonus compensation that are
substantially different than the criteria and factors established for other
similar executive officers of the Employer, (iii) fails to pay Executive any
bonus compensation to which Executive is entitled through the achievement of the
criteria and factors established for the payment of such bonus, or (iv) excludes
the Executive from any plan, program or arrangement in which similar executive
officers of Employer are included; or     (e)   Within two years from the date
on which the Change in Control occurred, Employer requires Executive to be based
at or generally work from any location more than fifty miles from the
geographical center of Cleveland, Ohio.

Page 2

 



--------------------------------------------------------------------------------



 



6.   A “Termination For Cause” for the purposes of this Agreement will be deemed
to have occurred if, and only if, Executive has committed a felony under the
laws of the United States of America, or of any state or territory thereof, and
has been convicted of that felony, or has pled guilty or nolo contendere with
respect to that felony, and the commission of that felony resulted in, or was
intended to result in, a loss (monetary or otherwise) to Employer or its
clients, customers, directors, officers or employees.

7.   “Executive’s Annual Bonus” means Executive’s annual bonus at the time of a
Triggering Event or on the date on which the Change in Control occurred,
whichever is higher, calculated on the basis of the maximum bonus available to
Executive and the assumption that all performance goals have been or will be
achieved by Employer and Executive in the year in which such Triggering Event or
such Change in Control, as the case may be, occurred.

8.   “Executive’s Annual Salary” means Executive’s annual base salary at the
time of a Triggering Event or on the date on which the Change in Control
occurred, whichever is higher.

ARTICLE II
SEVERANCE PAYMENT

1.   Upon the occurrence of a Triggering Event, Employer shall pay to Executive
a lump sum severance benefit which will be in addition to any other compensation
or remuneration to which Executive is, or becomes, entitled to receive from
Employer. This lump sum severance payment will be paid by Employer to Executive
within five business days after the occurrence of a Triggering Event in
immediately available funds in an amount equal to the sum of (i) two times
Executive’s Annual Bonus plus (ii) two times Executive’s Annual Salary. In
addition, Employer shall, at its expense, provide Executive, and his family,
with life, disability, medical, hospitalization, vision, dental and accidental
death and dismemberment insurance in an amount not less than that provided at
the time of the Triggering Event or, if greater, on the date on which the Change
in Control occurred, until the earlier of (i) in the event that Executive shall
become employed by another employer after a Triggering Event, the date on which
Executive shall be eligible to receive benefits from such employer which are
substantially equivalent to or greater than the benefits Executive and his
family received from Employer or (ii) the second anniversary of the date of the
Triggering Event. Notwithstanding the foregoing, in the event that it is
determined that any payment to be made hereunder is considered “nonqualified
deferred compensation” subject to Section 409A of the American Jobs Creation Act
of 2004, payment under this Section will be delayed for six months following
termination of employment.

2.   Employer shall provide Executive, at Employer’s expense, with outplacement
services and support, the scope and provider of which will be selected by
Executive, for a period of one year following the date of the Triggering Event.

3.   If all or any portion of the amounts payable to Executive under this
Agreement or the Executive’s Amended and Restated Employment Agreement
(including, without limitation, the issuance of common shares of Employer; the
granting or vesting of restricted shares; and the granting, vesting, exercise or
termination of options, but excluding any units or awards granted or vested
pursuant to any Performance Unit Agreement between the Executive and the Company
or any Outperformance Long-Term Incentive Plan Agreement between the Executive
and the Company) constitutes “excess parachute payments” within the meaning of
Section 280G of the Code that are

Page 3



--------------------------------------------------------------------------------



 



    subject to the excise tax imposed by Section 4999 of the Code (or any
similar tax or assessment), the amounts payable to Executive shall be increased
to the extent necessary to place Executive in the same after-tax position as the
Executive would have been in had no such tax been imposed on any such amount
paid or payable to Executive under this Agreement, the Executive’s Amended and
Restated Employment Agreement or any other amount that Executive may receive
pursuant thereto (other than pursuant to a Performance Unit Agreement or an
Outperformance Long-Term Incentive Plan Agreement). The determination of the
amount of any such tax and the incremental payment required hereby in connection
therewith shall be made by the accounting firm employed by Executive within
thirty (30) calendar days after the severance payment is made pursuant to
Paragraph 1 of this Article II and said incremental payment shall be made within
five (5) calendar days after determination has been made. If, after the date
upon which the payment required by this Article II, Paragraph 3 has been made,
it is determined (pursuant to final regulations or published rulings of the
Internal Revenue Service, final judgment of a court of competent jurisdiction,
Internal Revenue Service audit assessment or otherwise) that the amount of
excise or other similar taxes payable by Executive is greater than the amount
initially so determined, then Employer shall pay Executive an amount equal to
the sum of: (i) such additional excise or other taxes, plus (ii) any interest,
fines and penalties resulting from such underpayment, plus (iii) an amount
necessary to reimburse Executive for any income, excise or other tax assessment
payable by Executive with respect to the receipt of the amounts specified in
(i) and (ii) above, and the reimbursement provided by this clause (iii), in the
manner described above in this Article II, Paragraph 3. Payment thereof shall be
made within five (5) calendar days after the date upon which such subsequent
determination is made.

ARTICLE III
SETOFF
     No amounts otherwise due or payable under this Agreement will be subject to
setoff or counterclaim by either party hereto.
ARTICLE IV
ATTORNEY’S FEES
     All attorney’s fees and related expenses incurred by Executive in
connection with or relating to the enforcement by him of his rights under this
Agreement will be paid for by Employer.
ARTICLE V
SUCCESSORS AND PARTIES IN INTEREST
     This Agreement will be binding upon and will inure to the benefit of
Employer and its successors and assigns, including, without limitation, any
corporation which acquires, directly or indirectly, by purchase, merger,
consolidation or otherwise, all or substantially all of the business or assets
of Employer. Without limitation of the foregoing, Employer will require any such
successor, by agreement in form and substance satisfactory to Executive,
expressly to assume and agree to perform this Agreement in the same

Page 4



--------------------------------------------------------------------------------



 



manner and to the same extent that it is required to be performed by Employer.
This Agreement will be binding upon and will inure to the benefit of Executive,
his heirs at law and his personal representatives.
ARTICLE VI
ATTACHMENT
     Neither this Agreement nor any benefits payable hereunder will be subject
to anticipation, alienation, sale, transfer, assignment, pledge, encumbrance or
charge or to execution, attachment, levy or similar process at law, whether
voluntary or involuntary.
ARTICLE VII
EMPLOYMENT CONTRACT
     This Agreement will not in any way constitute an employment agreement
between Employer and Executive and it will not oblige Executive to continue in
the employ of Employer, nor will it oblige Employer to continue to employ
Executive, but it will merely require Employer to pay severance benefits to
Executive under certain circumstances, as aforesaid. In addition, this Agreement
will be considered terminated, and of no further force and effect, if Executive
ceases to be a Board-elected officer or an appointed officer or a key employee
(as determined by the Board of Directors of Employer in its sole discretion and
reflected in the minutes of Board of Directors after notice to such Executive)
of Employer prior to a Change in Control of Employer.
ARTICLE VIII
RIGHTS UNDER OTHER PLANS AND AGREEMENTS
     Except as provided in the Amended and Restated Employment Agreement between
the Employer and Executive, the severance benefits herein provided will be in
addition to, and are not intended to reduce, restrict or eliminate, any benefit
to which Executive may otherwise be entitled by virtue of his termination of
employment or otherwise.

Page 5



--------------------------------------------------------------------------------



 



ARTICLE IX
NOTICES
     All notices and other communications required to be given hereunder shall
be in writing and will be deemed to have been delivered or made when mailed, by
certified mail, return receipt requested, if to Executive, to the last address
which Executive shall provide to Employer, in writing, for this purpose, but if
Executive has not then provided such an address, then to the last address of
Executive then on file with Employer; and if to Employer, then to the last
address which Employer shall provide to Executive, in writing, for this purpose,
but if Employer has not then provided Executive with such an address, then to:
Corporate Secretary
Developers Diversified Realty Corporation
3300 Enterprise Parkway
Beachwood, Ohio 44122
ARTICLE X
GOVERNING LAW AND JURISDICTION
     This Agreement will be governed by, and construed in accordance with, the
laws of the State of Ohio, except for the laws governing conflict of laws. If
either party institutes a suit or other legal proceedings, whether in law or
equity, Executive and Employer hereby irrevocably consent to the jurisdiction of
the Common Pleas Court of the State of Ohio (Cuyahoga County) or the United
States District Court for the Northern District of Ohio.
ARTICLE XI
ENTIRE AGREEMENT
     This Agreement constitutes the entire understanding between Employer and
Executive concerning the subject matter hereof and supersedes all prior written
or oral agreements or understandings between the parties hereto. No term or
provision of this Agreement may be changed, waived, amended or terminated except
by a written instrument.

Page 6



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, and as conclusive evidence of the adoption of this
Agreement, the parties have hereunto set their hands as of the date and year
first above written.

             
 
                DEVELOPERS DIVERSIFIED REALTY CORPORATION    
 
           
 
  By   /s/ Nan R. Zieleniec    
 
           
 
      NAN R. ZIELENIEC,    
 
      Senior Vice President of Human Resources    
 
           
 
      /s/ David Oakes    
 
      DAVID OAKES    

Page 7